                                                          1   JAMES P. KEMP, ESQ.
                                                              Nevada Bar No. 6375
                                                          2   KEMP & KEMP
                                                              7435 W. Azure Drive, Suite 110
                                                          3   Las Vegas, Nevada 89130
                                                              Ph. (702) 258-1183 / Fax (702) 258-6983
                                                          4   jp@kemp-attorneys.com
                                                              Attorney for Plaintiff KARRRIE GARIS
                                                          5
                                                                                           UNITED STATES DISTRICT COURT
                                                          6
                                                                                                  DISTRICT OF NEVADA
                                                          7

                                                          8    KARRIE GARIS,                                       Case No. 2:16-cv-02534-APG-VCF
                                                          9                       Plaintiff,
                                                                                                                   STIPULATION AND ORDER TO
                                                         10    vs.                                                 DISMISS WITH PREJUDICE
                                                         11    GYPSUM RESOURCES MATERIALS,
                                                               LLC, a Nevada Limited Partnership;
                                                         12    TRUCKEE SPRINGS HOLDINGS, INC., a
                                                               Nevada Corporation; JAMES M. RHODES,
                                                         13    an individual; DOES I-X; ROE BUSINESS
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                 7435 W. AZURE DR., SUITE 110




                                                               ENTITIES I-X,
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP




                                                                                             Defendants.
                      ATTORNEYS AT LAW




                                                         15

                                                         16          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff KARRIE
                                                         17   GARIS, and ALL DEFENDANTS, by and through their respective attorneys of record, having
                                                         18   agreed to resolve this matter, hereby stipulate to dismiss the entire action and all claims set forth
                                                         19   in Plaintiff’s Complaint, with prejudice.
                                                         20   ///
                                                         21   ///
                                                         22   ///
                                                         23   ///
                                                         24   ///
                                                         25   ///
                                                         26   ///
                                                              ///
                                                         27

                                                         28

                                                                                                               1
                                                          1
                                                                     The parties further agree that they will each bear their own costs and attorneys’ fees.
                                                          2
                                                              DATED this    6th   day of November, 2018.      DATED this 6th day of November, 2018.
                                                          3

                                                          4   WILEY PETERSEN                                  KEMP & KEMP

                                                          5
                                                              /s/ Jason M. Wiley, Esq.
                                                          6   Jason M. Wiley, Esq.                            /s/ James P. Kemp, Esq.
                                                              Attorneys for Defendant                         James P. Kemp, Esq.
                                                          7                                                   Attorneys for Plaintiff
                                                          8

                                                          9

                                                         10                                                IT IS SO ORDERED.
                                                         11

                                                         12                                                _________________________________
                                                                                                           UNITED STATES DISTRICT JUDGE
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                           Dated: November 13, 2018.
                                                                                                           DATED:
                 7435 W. AZURE DR., SUITE 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15

                                                         16

                                                         17

                                                         18
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                              2
